Citation Nr: 0714733	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-29 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for schizophrenia has been 
received.

2.  Whether new and material evidence to reopen the veteran's 
claim for service connection for residuals of a knee injury 
has been received.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to October 
1956.

In a December 1993 decision, the RO in Wichita, Kansas, 
denied the veteran's original service connection claims for 
both schizophrenia, paranoid type, and for a knee injury.  
Although the RO notified the veteran of the denial of his 
claims in December 1993, the veteran did not initiate an 
appeal.  Subsequently, the file was transferred to the RO in 
Houston, Texas.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision in which 
the RO declined to reopen claims for service connection for 
schizophrenia and for residuals of a knee injury, each on the 
basis that new and material evidence had not been received).  
In April 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in August 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in August 
2005.

In August 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge held at the San 
Antonio, Texas, satellite office of the RO; a transcript of 
that hearing is of record.   

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.




REMAND

The Board finds that further RO action on the petitions to 
reopen the veteran's service connection claims for 
schizophrenia and for residuals of a knee injury is 
warranted.  

Initially, the Board notes that, during the August 2006 Board 
hearing, the veteran and his representative indicated that 
the veteran was to submit additional evidence (a statement 
from his daughter), along with a waiver of initial RO 
consideration of the evidence.  However, the record reflects 
no such signed statement or waiver.  .  Hence, the RO should 
undertake appropriate action to associate with the claims 
file the statement from the veteran's daughter referenced 
during the Board hearing.

The claims file also reflects that there are outstanding 
records that should be obtained and associated with the 
claims file.  

The claims file currently includes VA outpatient treatment 
records from the Wichita VA Medical Center (VAMC), most 
recently dated January 1993, and from the South Texas Health 
Care System, most recently dated October 2003.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998);  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Wichita VAMC since January 
1993, if any, and all outstanding pertinent medical records 
from the South Texas Health Care System since October 2003, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2006) as regards requests for records from Federal 
facilities. 

Additionally, documents of record indicate that the veteran 
receives disability benefits from the Social Security 
Administration (SSA).  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA claims.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier 
v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is 
put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
SSA's determination on the veteran's claim, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

The Board further notes that additional RO action is needed 
to comply with the notification requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  In 
this regard, the Board notes that, in a November 2003 letter, 
the RO provided the veteran notice of the need to submit new 
and material evidence to reopen the claims.  However, a 
generic notice of this type is not sufficient, pursuant to 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App 1 
(2006).  Rather, the record must show that the appellant was 
provided pertinent notice under 38 U.S.C.A. § 5103 which 
describes, "what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial."  Kent, 20 Vet. App at 10.  In this case, there is no 
evidence that the RO considered the bases for the denial of 
each claim in the prior December 1993 RO rating decision and 
then provided the veteran a specifically tailored notice 
explaining what is needed to reopen each claim in light of 
the prior deficiency(ies) in the claim.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to either or both claims on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West  2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  In addition to addressing the basis(es) for the 
prior denial of each claim, the RO should provide information 
as to what evidence is needed to establish the claims, on the 
merits.  The RO should request that the appellant submit all 
evidence in his possession, and ensure that its notice to him 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as regards the five elements of a claim 
for service connection-particularly, disability ratings and 
effective dates. 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  In adjudicating each 
claim, the RO must consider all evidence added to the record 
(to include any post-hearing statement provided by the 
veteran's daughter), notwithstanding any RO waiver of such 
evidence.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to associate with the claims file 
the statement from the veteran's daughter 
referenced during the Board hearing.

2.  The RO should obtain from the Wichita 
VAMC copies of all outstanding records of 
evaluation and/or treatment for 
schizophrenia and/or the knee, from 
January 1993 to the present.  The RO also 
should obtain from the VA's South Texas 
Health Care System copies of all 
outstanding records of evaluation and/or 
treatment for schizophrenia and/or the 
knee, from October 2003 to the present.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should request from SSA a copy 
of its determination on the veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file

4.  The RO should furnish to the 
appellant and his representative a letter 
requesting that the appellant provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
petitions to reopen the claims for 
service connection for schizophrenia 
and/or for residuals of a knee injury.  
The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession.

The RO should provide specific notice as 
to the type of evidence necessary to 
substantiate the claims, to include, 
regarding each claim to reopen, 
discussion of the evidentiary 
deficiency(ies) in the prior claims, 
along with notice as to what evidence is 
needed to establish each claim, on the 
merits.  The RO should also ensure that 
its notice to him meets the requirements 
of Dingess/Hartman (cited to above), 
particularly as regards disability 
ratings and effective dates, as 
appropriate.   

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

5.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the requests to 
reopen the claims for service connection 
for schizophrenia and for residuals of a 
knee injury in light of all pertinent 
evidence (to include any post-hearing 
statement provided by the veteran's 
daughter) and legal authority.

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



